DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
Claims 86-90, 92-95, 98, 105-107 are pending.  Claims 1-85,91,  96-97, 99-104 have been cancelled. 
The following rejections are maintained or newly applied as necessitated by amendment.  
This action is nonfinal.
Withdrawn Rejections and Objections
	 The 35 USC 112b and 35 USC 102 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 86-90, 92-95, 98, 106-107  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting CpG islands does not reasonably provide enablement for correlation of uveal cancer based upon determine of at least 2 adjacent CpG in at least one amplified regions compared to the signals without uveal cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the 

The nature of the invention and the breadth of the claims:
  	The claims are drawn to methods of detecting uveal cancer by detection of multiple regions of 2 or more of PTEN/KILLIN, PAMR1, MPZL2, C2CD4A, SEZ6, LDLR, GALNT3, cede140/pax3, FLJ22536/casc15, KAAG1/DCDC2, MUC21, COL19A1, NR2E1/OSTM1, SCRN1, HES5, DHRS3 in order to detect at least 2 adjacent CpG residues within at least one amplified region and that the number of signals is greater than the number of signals for subjects without uveal cancer.  As such the claims are drawn to any part of the recited genes and detection of uveal cancer based upon the determination of at least 2 adjacent CpG that is greater than the number of signals from subjects without cancer.  	

The amount of direction or guidance and the Presence and absence of working examples.
	 The specification provides an example of Uveal detection (example 4).  Example 4 provides that there were specific regions that were selected for uveal cancer screening (para 204).  However, the specification has not provided any at least 2 adjacent CpG residues in any amplified region and is greater than the signal of subject without uveal detects the cancer.  The specification rather provides specific regions that were screened. 

The specification provides no evidence that uveal cancer can be detected by detection of at least 2 adjacent CpG residues in any region of the recited genes and that the signal from the at least 2 is greater than the number of signals for a subject without uveal cancer.  
The state of prior art and the predictability or unpredictability of the art:
Walsh et al teaches (Genes & Development (1999) volume 13, pages 26-36), "demonstration that a methylation pattern observed in a nonexpressing tissue can prevent transcription in a cell type normally capable of transcribing the gene of interest" (page 30, 2nd column, last full paragraph). Walsh further teaches, "tissue-specific transcription factors might overcome and then induce erasure of methylation patterns in the vicinity of specific binding sites to produce the impression of regulated tissue- specific methylation. According to this explanation, many of the observed tissue-specific methylation patterns within regulatory regions are a consequence, rather than a cause, of transcriptional activation" (page 31, 1st column, 1st full paragraph). Thus Walsh teaches that methylation in one type of cell is not predictable to other cells of different tissues, as different tissues have different transcription factors and thus methods of activating/inactivating genes.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:

	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to practice the invention as claimed.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.


Modified Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 86-90, 92-95, 106  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon (correlation of detection of 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
   Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature / natural phenomenon. The claims recite the correlation of methylation and detection of tumors. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
Further, the claims recite an abstract idea (obtaining data, segregating methylation data sets, matching, and identification) which can be interpreted as a 
Thus, the claims recite and are directed to the patent-ineligible concepts of a law of nature / natural phenomenon and an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).   The recitation of extracting DNA, detecting multiple regions are methylated and detection of signals considered routine and conventional as this would encompass any assays that determine expression.  The steps of obtaining data, segregating methylation data sets, matching, and identification does not practically apply the judicial exception. Rather, these steps are part of the data gathering process necessary to apply the judicial exception and an abstract idea. As noted below these steps are considered routine steps.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of obtaining a sample, and determining 
Further the dependent claims further limit the claims based upon data analysis which is deemed an abstract idea, and as such it considered a judicial exception itself.  
The present claims do not require performing any steps that are not routine and conventional. For example, the claims do not require using novel oligonucleotide probes to detect the level of methylation.     See Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”

Response to Arguments
The reply traverses the rejection.  A summary of the arguments is provided below with response to arguetmsn following.  
The reply  asserts that the primers are modified to include nonnative DNA sequences (p 10).   
These arguetmsn have been reviewed but have not been found persuasive.
The use of primers that have methylated sites for methylation detection is a routine and conventional method.  Although the specific primers are not routine and convention, the use of any general primer to detect using the constraints of methylation assays that are generally and routinely used would not be considered sufficient to integrate the judicial exceptions. 

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 105 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Distler et al. (US Patent Application Publication 2009/0075260 March 19, 2009).
With regard to claim 105 the breadth of the claims is drawn to PCR primers that are capable of methylation hybridization wherein the plurality of primers would include primers to the  recited genes in claim 1.  The “wherein” clauses in the claims appear to be intended use of the reagents.  The term “Kit” does not provide any other structure than the reagents themselves.  Distler et al. teaches primers that are methylation primers for NR2E1 (para 253).  As such the teaching of Distler et al teaches the breadth of the claims of reagents. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634